DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on June 16, 2021, have been entered.  Claims 2-6, 11, 15-26, 30, 32, 33, 35-45, 49, 52-60, 63-69, 71-79, and 87-95 have been canceled.  Claims 1, 7-10, 12-14, 27-29, 31, 34, 46-48, 50, 51, 61, 62, 70, 80-86, and 96-104 are pending, claims 47, 48, 50, 51, 61, 62, 70, 80-86, and 96-104 are withdrawn, and claims 1, 7-10, 12-14, 27-29, 31, 34, and 46 are examined in this Office Action.
Applicant is reminded that once a claim is found to be allowable, then all claims that share the technical feature rendering the claim allowable (the point of patentability) will be rejoined because unity of invention will have been restored.  Unity of invention will be re-evaluated at each step of prosecution.

Summary of Technical Background for Invention
	Thioredoxins (Trxs) are a large family of proteins involved in reducing/oxidizing (redox) reactions, especially the formation and dissolution of di-sulfide bonds between cysteine residues of proteins.  Trxs share a common active site motif comprised of two Cs separated by two variable amino acids, the “CXXC” motif (see left column on page 1240 of Dangoor et al. (2009) Plant Physiology; Vol. 149; pp. 1240-1250). The Atypical CYS HIS rich Thioredoxins (ACHTs) are a subgroup within the Trx family that are plant-Arabidopsis thaliana there are five family members (AtACHT1 – AtACHT5), two of which have alternative splicing variants (ACHT2a-2b and ACHT4a-4b).  Within this five-member group of ACHTs, 3 of the ACHTs (ACHT3-5) had a C-terminal extension relative to the other 2 (ACHT1-2) (see Figure 1 on page 1242); and in a phylogenetic tree of plant ACHT proteins, AtACHT1 and 2 are designated as “class 1” and AtACHT 3, 4, and 5 are designated as “class 2” (see Figure 7 on page 1247).
	In the chloroplast, Trxs are involved in reducing the disulfide bonds on the small subunit of ADP-glucose pyrophosphorylase (APS1) which activates the ADP-glucose pyrophorphorylase (AGPase) enzyme, and this depends on the target protein (APS1) being in its oxidized form to be able to perceive this redox signal (see page 12876 of Eliyahu et al (2015) PNAS; Vol. 112, pp. 12876-12881).
The inventors have discovered that in Arabidopsis ACHT4 is responsible for oxidizing APS1 (forming disulfide bonds), thereby inhibiting the AGPase enzyme, and they also identified two potato homologs of AtACHT4 that are also responsible for inhibiting the AGPase enzyme.  The inventors also discovered that if they truncate these ACHT4 proteins such that the “CXXC” motif is retained but the C-terminal extension has been deleted, then the proteins are no longer able to oxidize APS1, and they actually inhibit the APS1-oxidizing activity of wild-type ACHT4, thereby reducing the ACHT4-mediated inhibition of AGPase activity.  This results in a higher accumulation of starch in plants that are expressing the truncated version of ACHT4.  AtACHT1 is not able to bind to or oxidize APS1.


Claim Interpretation
	The instant specification does not provide a definition of “thioredoxin (Trx) domain”, therefore, the examiner interprets this in light of the art-accepted meaning which is the four-amino acid motif: “CXXC”.  The instant specification does not provide a definition of “expression vector”, therefore, the examiner interprets this in light of the art-accepted meaning which is a nucleic acid comprising a promoter to drive expression of an operably linked polynucleotide.  This is consistent with Figure 11 in the instant application which shows an expression vector comprising the 35S promoter to drive expression of a polynucleotide encoding a truncated form of StACHT4.
	Claim 7 recites “said truncated form of ACHT4 protein has an amino acid sequence of any one of SEQ ID NOs: 90-92” (bolding for emphasis added).  The use of the article “an” renders this recitation inclusive of fragments of SEQ ID NOs: 90-92; however, because claim 7 depends from claim 1, the fragment cannot be smaller than SEQ ID NOs: 1-3 lacking the C-terminal 69 amino acids, because SEQ ID NOs: 1-3 are the full length amino acid sequences that SEQ ID NOs: 90-92 were derived from via truncation; SEQ ID NO: 9 is a fragment of SEQ ID NO: 1, SEQ ID NO: 91 is a fragment of SEQ ID NO: 2, and SEQ ID NO: 92 is a fragment of SEQ ID NO: 3.  So, for example, the truncated form of SEQ ID NO: 1 would necessarily comprise amino acids 1-206 because the full-length sequence consists of 275 amino acids, and the truncated form of SEQ ID NO: 2 would necessarily comprise amino acids 1-332, and the truncated form of SEQ ID NO: 3 would necessarily comprise amino acids 1-161.



Objections and Rejections That Are Withdrawn
The rejection of claims 1, 7-10, 12-14, 27-29, 31, 34, and 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of scope of enablement is withdrawn in light of the Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Indefiniteness
Claims 1, 7-10, 12-14, 27-29, 31, 34, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are included in this rejection unless they include a limitation that overcomes the deficiencies of the parent claim.
The claims are directed to a polynucleotide encoding a C-terminally truncated form of an atypical CYS HIS rich thioredoxin 4 (ACHT4) protein, wherein said ACHT4 protein comprises any one of the sequences set for in SEQ ID NOs: 1-5, 7-15, and 17-41, corresponding endogenous ACHT4 protein of a wild-type plant; and to compositions, vectors, cells, seeds, and plants comprising said polynucleotide.
Many of the amino acid sequences included in Table 1 of the instant specification (pages 9-17) do not appear to have enough additional amino acids after the Trx domain (CXXC) to be considered to have a “C-terminal extension” which is required of ACHT4 to enable it to have the ability to interact with APS1.  See, Figure 1 of Dangoor et al showing about 150 additional amino acids after the “CGGC” motif in AtACHT4.  The conserved cysteines of the Trx domain are designated with arrowheads in the second block of the pile-up.
Figure 1 from page 1242 of Dangoor et al is pasted below:

    PNG
    media_image1.png
    445
    911
    media_image1.png
    Greyscale


Furthermore, the ability to interact with APS1 is relative to any endogenous ACHT4 from “a” plant; therefore from ANY plant.  Given that the family of endogenous ACHT4 proteins is not defined in the art, one of skill in the art would not know which endogenous ACHT proteins are to be used for comparison for the diminished ability to interact.  Therefore, the metes and bounds of the claims are not clear.

Inadequate Written Description
Claims 1, 7-10, 12-14, 27-29, 31, 34, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to a polynucleotide encoding a C-terminally truncated form of an atypical CYS HIS rich thioredoxin 4 (ACHT4) protein, wherein said ACHT4 protein comprises any one of the sequences set for in SEQ ID NOs: 1-5, 7-15, and 17-41, wherein said truncated form of ACHT4 protein comprises a thioredoxin (Trx) domain and a deletion of the final 47-69 amino acids of the C-terminal portion of ACHT4; and wherein said truncated form of ACHT4 protein has a diminished ability to interact with the small subunit of ADP-glucose pyrophosphorylase (APS1) as compared 
Applicants describe three truncated forms of ACHT: SEQ ID NOs: 90, 91, and 92 (see pages 57-58); which correspond to deletion of 47 amino acids from the C-terminus of SEQ ID NO: 1, deletion of 69 amino acids from the C-terminus of SEQ ID NO: 2, and deletion of 68 amino acids from the C-terminus of SEQ ID NO: 3, respectively, and the specification refers to these as “ACHT4C”.  They describe the generation of expression vectors comprising a promoter operably linked to a polynucleotide encoding these truncated ACTH4 proteins (see, for example, Figure 11).  They describe truncated ACHT4 as having lost its ability to interact with APS1 (see paragraph 00262 on page 83).  They describe full-length ACHT4 as a protein that oxidizes APS1 to form a disulfide bond, whereas most of the other ACHT family members do the opposite reaction and reduce APS1 to break the disulfide bond.  They describe transgenic plants expressing the ACHT4C proteins, and these plants had an increase in starch content (see Figure 10 and Figure 5B), and an increase in fresh weight and dry weight for Arabidopsis plants (see Figures 6A and 6B) and an increase in fresh weight of tubers for Potato plants (see Figures 8 and 9).
	Applicants do not describe any truncated ACHT4 proteins other than the three ACHT4C proteins consisting of SEQ ID NOs: 90, 91, and 92.  
	The prior art teaches that the different members of the Arabidopsis ACHT family have different redox midpoint potential values (see paragraph bridging pages 1241-1242 in Dangoor et al), and this affects whether a particular ACHT family member will be an electron donor or an electron acceptor, and also affects which proteins the particular family member will interact with for redox reactions.  For this reason, the very large 
	The Applicants fail to describe a representative number of truncated forms of the ACHT4 proteins of SEQ ID NOs: 1-5, 7-15, and 17-41 having a diminished ability to interact with APS1. The Applicants only describe three truncated ACHT4 proteins that consist of SEQ ID NOs: 90, 91, and 92.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of truncated ACHT4 proteins with diminished ability to interact with APS1.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a truncated ACHT protein to have diminished ability to interact with APS1, it remains unclear what features identify a truncated ACHT protein with this diminished ability.  Since the genus of truncated ACHT4 proteins having a diminished ability to interact with APS1 have not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims. (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Potential for Allowable Subject Matter
	The following claim is suggested which would be free of all rejections of record:


Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662